           Entered on Docket January 22, 2020

                                                          Below is the Order of the Court.


1
                                                         _____________________
2                                                        Mary Jo Heston
                                                         U.S. Bankruptcy Judge
3                                                        (Dated as of Entered on Docket date above)


4

5
        ________________________________________________________________
6

7
                                    UNITED STATES BANKRUPTCY COURT
8                                   WESTERN DISTRICT OF WASHINGTON
9
      In re:                                                Case No. 18-42845-MJH
10
                                                            ORDER APPROVING ATTORNEY’S
11    BRIAN DOUGLAS DESKINS                                 COMPENSATION
12    CHERYL ANN DESKINS

13
                                      Debtor(s).
14
               THIS MATTER came before the Court on the Attorney’s Application for Compensation in a
15
     Chapter 13 Case filed by               ELLEN ANN BROWN                                                  .
16
     (“Applicant”). Based on the application,
17

18             It is hereby ORDERED that:

19             1.     Applicant is awarded compensation of $4087.56         as an administrative expense under
               11 U.S.C. § 503(b).
20
               2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
21             confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).

22             3.     Unless the Court orders otherwise, if this case is dismissed or converted after plan
               confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to
23             debtor(s) in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of
               dismissal or
24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
             conversion.
1                                                    / / /End of Order/ / /
2    Presented by:
3    /s/ Ellen Ann Brown
                                                 _
     ELLEN ANN BROWN WSB 27992
4    744 S Fawcett Ave
     Tacoma, WA 98402
5    253-573-1958
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
